S

0
ene?

Case 1:16-cv-06099-AJN-KNF Document 581 Filed 01/14/20 Page 1of1

fpaconaeats ees
pees *

~adnuary 14, 2020
Hon. Alison J. Nathan

United States District Judge
United States District Court
Southern District of New York
40 Foley Square

New York, New York 10007

| i
; a
l /
: i
| JAN 16 2020 |
i . ee a

Re: Heena Shim-Larkin v. City of New York
Docket No. 16 CV 6099 (AJN) (KNF)
Request for an extension of time

Dear Judge Alison J. Nathan:

Lam Plaintiff Heena Shim-Larkin and writing to request for an extension of time to file
Rule 72(a) objection concerning the order dated January 3, 2020 (ECF #578), which was
amended on January 7, 2020 (ECF #580), until January 31,2020, pursuant to Your Honor's
individual rules of practice 1.D. The original due date is either January 17, 2020 or January 21,
2020. This is the first request and Defendant consents.

Plaintiff was in Korea to meet her family for holidays until January 9, 2020. Also,
Plaintiff was diagnosed with type A influenza while she was in Korea, and is still sick, even
though she recovered mostly.

Additionally, Plaintiff needs to prepare another Rule 72(a) objection concerning the order
dated November 27, 2019, which due date is January 23, 2020. See the order extending the
deadline at ECF #572. Therefore, Plaintiff will be busy until January 23, 2020 with preparing
another Rule 72(a) objection.

Accordingly, Plaintiff respectfully requests that the Court to extend the date for Plaintiff
to file Rule 72(a) objection concerning the order dated January 3, 2020 (ECF #578), which was
amended on January 7, 2020 (ECF #580), until January 31, 2020, and order other reliefs which
court deems just and proper.

Respectfully submitted,

AN

RO

S/
Heena Shim-Larkin
Plaintiff Pro Se

penn Ny JYNATHAN
STATES DISTRICT JUDGE

 

 
